Case 2:19-cr-00048-SPC-NPM Document 35 Filed 07/27/21 Page 1 of 2 PageID 57


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:19-cr-48-SPC-NPM

ISIDORO HERNANDEZ-GUZMAN
                       /

                     REPORT AND RECOMMENDATION
                      CONCERNING PLEA OF GUILTY

      The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P.

11 and M.D. Fla. R. 1.02, and entered a plea of guilty to Count One of the Indictment

(Doc. 1) After cautioning and examining the Defendant under oath concerning each

of the subjects mentioned in Rule 11, I determined that the guilty plea was

knowledgeable and voluntary as to Count One, and that the offense charged is

supported by an independent basis in fact containing each of the essential elements of

such Count. I, therefore, RECOMMEND that the plea of guilty be accepted and that

the Defendant be adjudged guilty and have sentence imposed accordingly. The parties

have waived the fourteen-day objection period to this Report and Recommendation.

(Docs. 27, 28).

      Respectfully RECOMMENDED in Fort Myers, Florida on July 27, 2021.




Copies furnished to:
Presiding District Judge
Case 2:19-cr-00048-SPC-NPM Document 35 Filed 07/27/21 Page 2 of 2 PageID 58


Counsel of Record
Unrepresented Parties




                                    2
